Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima (US-20060220814).
Regarding claim 1, Kawashima teaches:
A smart wheel system ([0007]) comprising: 
a tank ([0030] – [0031] and [0033] – [0035]; Fig. 3a, #60), and 
an actuation mechanism ([0031]; Fig. 1, #42); 
wherein said tank is composed with materials belonging to the group comprising flexible, rigid and semi-rigid materials ([0034] – [0035]; Fig. 3, #60, #60a-b, and #61); 
wherein said tank comprises a cavity to host an element belonging to the group comprising foam, tire sealing material and compressed air ([0030] – [0033]; Fig. 3a, #41, #51, #64, and #65), and 
wherein said actuation mechanism allows the flow of said element from said cavity to an inner part of a tire, when an activation signal is provided ([0031] – [0032]; Fig. 1, #43 and #53).

Regarding claim 2, Kawashima teaches the limitations of claim 1, which claim 2 depends on. Kawashima further teaches:
wherein said cavity is integrated inside a rim of a wheel ([0033]; Fig. 3b, #7a and #60).

Regarding claim 3, Kawashima teaches the limitations of claim 1, which claim 3 depends on. Kawashima further teaches:
wherein said smart wheel system is at least partially implemented in an add-on removable structure ([0033] – [0034]; Fig. 3b).

Regarding claim 4, Kawashima teaches the limitations of claim 1, which claim 4 depends on. Kawashima further teaches:
wherein said actuation mechanism comprises a mechanism belonging to the group comprising an electro-valve, a latched electro-valve, a multi synchronous I/O electro- valve (EV), a pump, a non-returning valve, a plunger, plunger connected to a micro-motor ([0010]).

Regarding claim 5, Kawashima teaches the limitations of claim 1, which claim 5 depends on. Kawashima further teaches:
further comprising a pressure balancing mechanism ([0044] – [0063]; Figs. 4-6); 
wherein said pressure balancing mechanism is used to maintain an isostatic balance between pressurized air inside the tire and the element inside the cavity ([0044] – [0063]; Figs. 4-6).

Regarding claim 6, Kawashima teaches the limitations of claim 1, which claim 6 depends on. Kawashima further teaches:
further comprising a sensing module ([0024], [0029], [0031] – [0032]; Fig. 1, #30), 
wherein said sensing module is used to monitor an environment parameter inside said tire ([0024], [0029], [0031] – [0032]; Fig. 1, #30); 
wherein said activation signal is generated when a quantity derived from said parameter has overcome a threshold value ([0024], [0029], [0031] – [0032], [0044] – [0063]; Fig. 1, #30).

Regarding claim 7, Kawashima teaches the limitations of claim 1, which claim 7 depends on. Kawashima further teaches:
wherein said activation signal is generated automatically by means of a decision algorithm based on a sensor reading ([0044] – [0063]).

Regarding claim 8, Kawashima teaches the limitations of claim 1, which claim 8 depends on. Kawashima further teaches:
further comprising a communication module ([0029]; Fig. 1, #33), 
wherein said communication module comprises an RF transceiver or receiver unit ([0025] and [0029]; Fig. 1, #23, #34, #35, and #36); 
wherein said activation signal is generated when an RF signal is received and processed by said RF transceiver or receiver unit ([0025], [0029], [0066]).

Regarding claim 9, Kawashima teaches the limitations of claim 1, which claim 9 depends on. Kawashima further teaches:
further comprising a communication module ([0029]; Fig. 1, #33), 
wherein said communication module comprises an RF transceiver unit ([0025] and [0029]; Fig. 1, #23, #34, #35, and #36); 
wherein said transceiver unit is connected to a sensor ([0029]; Fig. 1, #30), and 
wherein said sensor provides to a central unit a monitoring of a local parameter belonging to the group comprising temperature, pressure, and acceleration ([0029]; Fig. 1, #32).

Regarding claim 12, Kawashima teaches the limitations of claim 1, which claim 12 depends on. Kawashima further teaches:
wherein said cavity is a first cavity to be filled with sealant material ([0031]; Fig. 3a, #41 and #65); 
wherein said tank comprises a second cavity to be filled with compressed air ([0032]; Fig. 3a, #51 and #64), and 
wherein said second cavity can be opened and closed by means of a second activation mechanism to reestablish or increase the internal pressure of said tire after the sealant material has been expelled from said first cavity ([0032]; [0044] – [0063]; Fig. 3a, #52).

Regarding claim 13, Kawashima teaches the limitations of claim 1, which claim 13 depends on. Kawashima further teaches:
wherein said tank comprises a mechanism to increase the flow of the sealant foam, when said activation signal is provided ([0044] – [0063]; Figs. 4-6).

Regarding claim 14, Kawashima teaches the limitations of claim 1, which claim 14 depends on. Kawashima further teaches:
wherein said cavity has an internal pressure higher than the pressure inside said tire ([0032] and [0056]).

Regarding claim 15, Kawashima teaches the limitations of claim 1, which claim 15 depends on. Kawashima further teaches:
further comprising a closed ring or a belt around a rim of a wheel and a self-lock mechanism to close said ring or belt around said rim with a flexible, semi-rigid or rigid lock mechanism ([0033] – [0034]).

Regarding claim 16, Kawashima teaches the limitations of claim 15, which claim 16 depends on. Kawashima further teaches:
further comprising a second level of locking mechanism to increase reliability, safety, and hold strength of said belt/ring around the rim ([0033] – [0034]).

Regarding claim 19, Kawashima teaches:
A smart wheel system ([0007]) comprising: 
a wheel add-on structure comprising a tank ([0030] – [0031] and [0033] – [0035]; Fig. 3a, #60; Fig. 3b, #7a and #60); 
an actuator ([0031]; Fig. 1, #42); 
wherein said tank is composed with materials belonging to the group comprising flexible, rigid and semi-rigid materials ([0034] – [0035]; Fig. 3, #60, #60a-b, and #61); 
wherein said tank comprises a cavity to contain an element belonging to the group comprising foam, tire sealing material and compressed air ([0030] – [0033]; Fig. 3a, #41, #51, #64, and #65), and 
wherein said actuation mechanism allows the flow of said element from said cavity to an inner part of a tire, when an activation signal is provided ([0031] – [0032]; Fig. 1, #43 and #53).

Regarding claim 20, Kawashima teaches:
A smart wheel system ([0007]) comprising: 
a closed ring or a belt around a wheel rim ([0033] – [0035]; Fig. 3b, #7a and #60); 
an actuator ([0031]; Fig. 1, #42); 
wherein said closed ring or belt comprises a tank ([0030] – [0031] and [0033] – [0035]; Fig. 3a, #60); 
wherein said tank is composed with materials belonging to the group comprising flexible, rigid and semi-rigid materials ([0034] – [0035]; Fig. 3, #60, #60a-b, and #61); 
wherein said tank comprises a cavity to contain an element belonging to the group comprising foam, tire sealing material and compressed air ([0030] – [0033]; Fig. 3a, #41, #51, #64, and #65), and 
wherein said actuation mechanism allows the flow of said element from said cavity to an inner part of a tire, when an activation signal is provided ([0031] – [0032]; Fig. 1, #43 and #53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US-20060220814) as applied to claim 15 above.
Regarding claim 17, Kawashima teaches the limitations of claim 15, which claim 17 depends on. Kawashima further teaches:
wherein said self-lock mechanism comprises a system to monitor the status of said self-lock mechanism, and wherein a warning signal is generated by said system when the lock mechanism fails. Although Kawashima is silent as to a monitoring of the lock mechanism, Kawashima does teach having a separate alarm and warning signal in case the system fails to provide a proper response ([0040]). It would be obvious to one of ordinary skill in the art at the time of filing the invention to use this secondary alarm along with the many monitoring systems provided by the art in order to monitor the status of the lock and provide a warning signal if the lock mechanism fails, as that would constitute a failure of the system to give a proper response, as shown in the art ([0040]). This would read on the claim limitation in the absence of a showing of criticality or unexpected results.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US-20060220814) as applied to claim 1 above, and further in view of Sethi (US-20200189326).
Regarding claim 10, Kawashima teaches the limitations of claim 1, which claim 10 depends on, but does not teach an energy storage element, however, Sethi, in a similar field of endeavor, a smart wheel sensor system, teaches:
further comprising one or more energy storage elements ([0073]; Fig. 5B, #514).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart wheel of Kawashima to incorporate the teachings of Sethi and include an energy storage element. The purpose, as stated by Sethi, being to store energy produced by the energy harvesting material ([0073]).

Regarding claim 11, Kawashima teaches the limitations of claim 1, which claim 11 depends on, but does not teach an energy harvesting system, however, Sethi, in a similar field of endeavor, a smart wheel sensor system, teaches:
further comprising an energy harvesting system ([0067] – [0068]; Fig. 3B, #306).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart wheel of Kawashima to incorporate the teachings of Sethi and include an energy harvesting system. The purpose, as stated by Sethi, being to capture a kinetic energy in response to a compressive force acting on a flexible component  (e.g., a pneumatic or inflatable tire, tube, etc.) of the smart wheel making contact with a road or object as the rotatable component rotates ([0067]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US-20060220814) as applied to claim 1 above, and further in view of Dien (US-20190016078).
Regarding claim 18, Kawashima teaches the limitations of claim 1, which claim 18 depends on, but does not teach a valve with two outputs and a selector, however. Dien, in a similar field of endeavor, a self-repairing tire, teaches:
further comprising a tank recharging system comprising one valve ([0021]; Fig. 5, #12) having a first and a second output, 
wherein a selector mechanism is used to select the opening/closing of said first and second outputs ([0021]; Fig. 5, #122), and 
wherein said first output is used to inflate the tire with air, and said second output is used to recharge said tank ([0021]; Fig. 5, #4 and #7).
Although Dien teaches the two outputs leading to refilling the sealant in the tire repairing apparatus and inflating the tire with air, this is a product claim and it only has to be capable of performing the intended use. The two output valve with a selector from Dien when applied to the smart when system of Kawashima would be capable of performing the intended use of refilling the tank, as it has the same shape of the two outputs being perpendicular to one another (Fig. 5) and is already capable of transferring air as that is one of its described purposes ([0021]). Therefore it would be obvious to one of ordinary skill in the art at the time of filing the invention to modify Kawashima using Dien and apply the two-output valve system to Kawashima in order to inflate the tire and recharge the tank, so that the channel selection switch can be switched to connect the common valve to either one of the tire channel and the inner tube channel ([0021]), where the tank in Kawashima is located.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748